1641347Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the closest prior art of records, Piya (US PUB 2018/0122138), Hamada (US PUB 2019/0340198), Stelmar (US PUB 2020/0169465), Zobrist (US PUB 2014/0074865), and Green (US PAT 5,728,023), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “inserting the selected one alternative part in the comment as a proposed replacement part”, when taken in the context of claims as a whole.  
Dependent claims 2 – 9 are allowed as they depend upon allowable independent claim.
As to claim 10, the closest prior art of records, Piya (US PUB 2018/0122138), Hamada (US PUB 2019/0340198), Stelmar (US PUB 2020/0169465), Zobrist (US PUB 2014/0074865), and Green (US PAT 5,728,023), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “inserting the selected one alternative part in the comment as a proposed replacement part”, when taken in the context of claims as a whole.
Dependent claims 11 – 18 are allowed as they depend upon allowable independent claim.
  	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194